Citation Nr: 0618817	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-33 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 21, 1953, rating decision that assigned an initial 
disability evaluation of 20 percent for service-connected 
residuals of removal of granuloma right chest wall including 
resection of right 8th, 9th, and 10th ribs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1949 to January 
1953.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  The veteran has sought review of a June 24, 1954, 
Board decision by filing a motion with the Board, and this 
issue will be addressed in a separate decision.  

In April 2006, the veteran's motion to advance his case on 
the docket was granted under 38 C.F.R. § 20.900(c). 



FINDING OF FACT

A March 1953 rating decision, which granted service 
connection for residuals of removal of granuloma  right chest 
wall including resection of right 8th, 9th, and 10th ribs and 
assigned an initial disability evaluation of 20 percent, was 
affirmed by a June 24, 1954, Board decision.  



CONCLUSION OF LAW

A March 1953 rating decision was subsumed by a June 1954 
Board decision, and the Board does not have jurisdiction over 
the March 1953 rating decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.104, 3.105(a), 3.159, 20.1104, 
20.1400 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), is not applicable to a CUE claim, since such a 
claim is not a conventional appeal, but rather is a request 
for revision of a previous decision.  See Parker v. Principi, 
15 Vet. App. 407, 412 (2002) (regarding clear and 
unmistakable error claim as to a prior final RO decision); 
Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (citing 
Parker as "holding VCAA inapplicable to claim that RO 
decision contained CUE," and Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001), as "holding that CUE motion is not 
claim for benefits and that VCAA definition of claimant 
cannot encompass person seeking revision of final decision 
based on CUE").

This appeal arrived at the Board as a challenge to a March 
1953 rating decision, and the Board is without jurisdiction 
to decide that claim for the following reasons:  Under 
applicable laws and regulations, RO decisions that are final 
and binding will be accepted as correct in the absence of 
clear and unmistakable error.  See 38 C.F.R. § 3.105(a); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  It has been 
held that when the Board affirms a decision of the RO, that 
decision is subsumed by the final appellate decision; the RO 
decision that has been affirmed by the Board becomes "part 
and parcel" of the final Board decision.  See 38 C.F.R. § 
20.1104; Olson v. Brown, 5 Vet. App. 430, 433 (1993) 
(recognizing that when a determination of the AOJ is affirmed 
by the BVA, the determination is subsumed by the final 
appellate decision); see also VAOPGCPREC 14-95.  Thus, an 
appellant may not properly raise a claim of CUE with respect 
to an RO decision that was the subject of a notice of 
disagreement leading to a Board decision.  The Board decision 
of June 24, 1954, subsumed the rating decision of March 1953.  







ORDER

The question of whether a March 1953 rating decision was 
clearly and unmistakably erroneous in not assigning an 
initial disability evaluation in excess of 20 percent, is 
dismissed for lack of jurisdiction.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


